Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s submission of a response was received on 5/24/22. 
In the response Applicant amended claim(s) 1-4, 6-11, 16, 20. 
Claim(s) 5. 15 is/are cancelled. 
Currently, claim(s) 1-4, 6-14, 16-20 is/are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alivandi (2012/0130846) in view of Abbas (2017/0080346) and Martin et al. (2016/0144283).
	Re Claim 1,
	Alivandi discloses a computer-implemented method for customization and reproduction of an avatar (¶0002), comprising: 
	selecting at least one original asset comprising at least an avatar comprising a virtual representation of a user-controlled character; customizing an appearance of the avatar (Fig 1A, ¶¶0034, 0036-0037; the player is presented with an interface to create and customize a character); and 
	producing the avatar on a physical item through either a 2D process or a 3D process (Fig 4A, ¶¶0033, 0057-0058, 0086-0092; the customized merchandise is produced based upon the attributes of a user’s virtual character within a virtual environment, for instance, an action figure doll with the likeness of the player’s customized character).
	Alivandi is silent on unlocking a gear asset for the avatar in response to a levelling mechanism corresponding to the user-controlled character, the levelling mechanism including at least one of gameplay and purchase and automatically linking metadata for the gear asset to the avatar.
	However, Abbas teaches unlocking a gear asset for the avatar in response to a levelling mechanism corresponding to the user-controlled character, the levelling mechanism including at least one of gameplay and purchase (¶¶0125-0126, 0200-0201; the gear may be unlocked by completion of challenges, tasks, achieving goals, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the of Abbas into the personalized character of Alivandi in order to provide incentives to the player to continue playing the game.
	Martin teaches automatically linking metadata for the gear asset to the avatar (Fig 1A-2, ¶¶0050-0052, 0057, 0064-0066; each game piece has a unique alphanumeric identifier that is identified with the virtual character, in other words, linking metadata for the gear asset to the avatar). Martin further teaches such a configuration enhances the enjoyment of videogames and real world physical games by providing games that involve many characters created from interchangeable parts and alternating between the real world environment and the virtual environment (¶0011). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Martin into the gaming system of Alivandi in order to enhance the enjoyment of videogames and real world physical games by providing games that involve many characters created from interchangeable parts and alternating between the real world environment and the virtual environment.
	Re Claims 2, 12,
	Alivandi discloses modelling, during a pre-production phase, the at least one original asset in 3D, the at least one original asset comprising at least one of a base avatar, clothing, or skins (¶¶0039, 0079-0080).
	Re Claims 3, 13,
	Alivandi discloses rendering the at least one original asset to low quality 3D models or 2D slices of 3D models (¶¶0083, 0087).
	Re Claims 4, 14,
	Alivandi discloses associating metadata with the at least one original asset, the metadata comprising at least one of a base file, a type of gear, or rules of unlocking the at least one original asset (¶¶0072, 0078, 0080).
	Re Claims 6, 16,
	Alivandi discloses collecting copies of gear for personalizing the avatar (¶0039).
	Re Claims 7, 17,
	Alivandi discloses changing, during a customization phase, features of the avatar (Fig 1C, ¶0038).
	Re Claims 8, 18,
	Alivandi discloses triggering an order process for recreating the avatar on the physical item (¶¶0052-0056).
	Re Claim 9,
	Alivandi discloses rendering the avatar to a 2D image; and wherein the 2D process comprises printing the 2D image to the physical item comprising at least one of a mug, a poster, or clothing (¶¶0048, 0069, 0087-0088).
	Re Claim 10,
	Alivandi discloses rendering the avatar as a 3D printed object on a base (¶¶0033, 0093-0098).
	Re Claims 11, 20,
	Claims describe a system a non-transient CRM performed the method recited in claim 1. See claim 1 for rejection on limitations.
	Re Claim 19,
	Claim is substantially similar to claims 9 and 10. See claims 9 and 10 for rejection on limitations.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-14, 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777. The examiner can normally be reached Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715